UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4245


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

FRANKY LOUIS HOSTON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Malcolm J. Howard, Senior District Judge. (5:15-cr-00373-H-3)


Submitted: April 26, 2018                                         Decided: June 26, 2018


Before GREGORY, Chief Judge, and NIEMEYER and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leza L. Driscoll, LAW OFFICE OF LEZA LEE DRISCOLL, PLLC, Raleigh, North
Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-
Parker, Barbara D. Kocher, Assistant United States Attorneys, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury convicted Franky Louis Hoston of possessing with the intent to distribute

methamphetamine and heroin, in violation of 18 U.S.C. § 2 (2012); 21 U.S.C. § 841(a)(1)

(2012), and maintaining a place for the purpose of manufacturing, distributing, and using

methamphetamine, in violation of 18 U.S.C. § 2; 21 U.S.C. § 856(a)(1) (2012). The

district court sentenced Hoston to 42 months’ imprisonment.              On appeal, Hoston

contends that the district court erred in allowing a police officer to testify that he saw

methamphetamine on the floor of Hoston’s residence. We affirm the district court’s

judgment.

       We review a district court’s evidentiary rulings for abuse of discretion. United

States v. Faulls, 821 F.3d 502, 508 (4th Cir. 2016). Reversal is warranted only if, in

consideration of the law and facts of the case, the district court’s determination “was

arbitrary or irrational.” Id. (internal quotation marks omitted).

       Rule 701, Fed. R. Evid., permits lay opinion testimony as long as it is based on the

witness’ own perception, is helpful to the jury in understanding facts at issue or that

witness’ testimony, and is “not based on scientific, technical, or other specialized

knowledge.” In comparison, “[a] witness who is qualified as an expert by knowledge,

skill, experience, training, or education may testify in the form of an opinion or otherwise

if . . . the expert’s scientific, technical, or other specialized knowledge will help the trier

of fact to understand the evidence or to determine a fact in issue.” Fed. R. Evid. 702.

       As we have recognized, “the line between lay opinion testimony under Rule 701

and expert testimony under Rule 702 is a fine one,” which is not readily drawn. United

                                              2
States v. Perkins, 470 F.3d 150, 155 (4th Cir. 2006) (internal quotation marks omitted).

Generally, a lay opinion “must be based on personal knowledge”; expert opinion must

involve “some specialized knowledge or skill or education that is not in possession of the

jurors,” but expert opinion “may also be based on firsthand observation and experience.”

Id. at 155-56 (brackets and internal quotation marks omitted). “Rule 701 forbids the

admission of expert testimony dressed in lay witness clothing, but it does not interdict all

inference drawing by lay witnesses.” Id. at 156 (internal quotation marks omitted).

While an officer may testify to his personal knowledge regarding his observations at a

crime scene, the testimony can become expert testimony when the officer “support[s] his

interpretations of the [evidence] by referencing his experience as a [law enforcement]

agent.” United States v. Johnson, 617 F.3d 286, 293 (4th Cir. 2010).

       We conclude that the testimony in question was admissible lay opinion testimony.

We have previously determined that “lay testimony and circumstantial evidence may be

sufficient, without the introduction of an expert chemical analysis, to . . . identify . . . the

substance involved in an alleged narcotics transaction.” United States v. Dolan, 544 F.2d
1219, 1221 (4th Cir. 1976); see also United States v. Tinsley, 800 F.2d 448, 450 (4th Cir.

1986). Here, the officer’s testimony was based on his personal observations at the

residence. See Perkins, 470 F.3d at 156 (concluding officers’ testimony admissible under

Rule 701 because testimony was “based on their contemporaneous perceptions”).

Moreover, the officer testified that he observed methamphetamine in several other places

in the residence, and Hoston did not object to this testimony. We conclude that the

officer’s testimony, in these circumstances, did not cross the line into expert testimony.

                                               3
      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            4